Title: Fleury to Abigail Adams, 6 October 1780
From: Fleury, François Louis Teissèdre de
To: Adams, Abigail


     
      Madame
      Newport 6th. 8bre. 1780
     
     I had the honor of forwarding to you two months ago, some Letters of your husband, deliver’d to me at Paris; and two small pack’s that I suppose to be silk handkerchiefs, or some goods of the same kind. I do not know if you have Receiv’d them. I beg you would inform me of it, that I could inquire after, if they are not in your hands.
     There is I believe a french fregate, going soon for France; if you will send me, your and Mrs. Dana Letters, I shall take care of them. I have the honor to be with great Respect your most obedient servant,
     
      Fleury, Regt. of Saintonge
     
    